Citation Nr: 0617135	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  03-15 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of an old trauma to the right (major) index finger, 
currently evaluated as 10 percent disabling. 

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in San Juan, the Commonwealth of Puerto Rico
(hereinafter RO).  The case was remanded for additional 
development in May 2004.  This development has been 
substantially accomplished, and this case is now ready for 
appellate review.  

FINDINGS OF FACT

1.  The 10 percent rating currently assigned for residuals of 
an old trauma to the right index finger is the maximum 
assignable rating under the VA Schedule for Rating 
Disabilities.

2.  Neither frequent hospitalization nor marked interference 
with employment due to residuals of an old trauma to the 
right index finger is shown, nor is there any evidence that 
this condition is so exceptional or unusual that the normal 
provisions of the VA Schedule for Rating Disabilities would 
not adequately compensate the veteran for this disability.  

3.  Service connection is in effect for lumboparavertebral 
myositis with left L5-S1 radiculopathy, rated as 60 percent 
disabling and residuals of trauma to the major index finger, 
rated as 10 percent disabling; the service connected 
disabilities combine to a rating of 60 percent.   

4.  The veteran reports education through four years of high 
school and employment as an emergency medical technician; he 
states that he became too disabled to work in April 1976. 

5.  The weight of the evidence is against a conclusion that 
the veteran's service-connected disabilities are of such 
severity as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of an old trauma to the major index finger are not 
met.  38 U.S.C.A. §§ 1155, 5100-5013A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a, Diagnostic 
Code (DC) 5225 (as effective both prior to and after August 
26, 2002, 67 Fed. Reg. 54349); DC 5229 (2005). 

2.  The criteria for TDIU are not met.  38 U.S.C.A. 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.16 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  VA must also notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA must also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in May 2002, January 
2003 and May 2004.  By these letters, the originating agency 
specifically informed the veteran to submit any pertinent 
evidence in his possession, informed him of the evidence 
required to substantiate his claim, the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on his behalf.  Therefore, the Board finds that he was 
provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained, and the veteran has been afforded 
the VA examinations requested by the Board in its May 2004 
remand.  The veteran reported in August 2004 that his only 
medical treatment has been with the VA, and the record before 
the Board contains voluminous VA clinical records, to include 
reports from examinations and VA outpatient treatment.  
Neither the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate the claims, and the Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to these claims. 

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the issues on appeal 
would have been different had complete VCAA notice been 
provided at an earlier time.

In light of the Board's denial of the appellant's claims, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

A.  Major Index Finger

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when 
limitation of motion due to arthritis is noncompensable under 
the appropriate diagnostic code, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.   

The criteria for rating ankylosis/limitation of motion of 
individual fingers of the hand were revised during the 
pendency of this appeal effective August 26, 2002. See 67 
Fed. Reg. 54349 (August 22, 2002).  Under the criteria in 
effect prior to and after August 26, 2002, 38 C.F.R. § 4.71a, 
DC 5225 provides for a compensable (10 percent) for favorable 
or unfavorable ankylosis of the major (the veteran is right 
handed) index finger.  This is the highest assignable rating 
under both the "old" and revised criteria codified at DC 
5225. 

Under the new criteria in effect since August 26, 2002, 38 
C.F.R. § 4.71a, DC 5229 (2005) provides that an evaluation of 
10 percent requires limitation of motion of the major index 
finger with a gap of one inch (2.5 centimeters) or more 
between the fingertip and the proximal transverse crease of 
the palm of the hand, with the finger flexed to the extent 
possible or with extension of the index finger limited by 
more than 30 degrees.  This is the highest assignable rating 
under DC 5229.  

Where a law or regulation (particularly pertaining to the 
Rating Schedule) changes after a claim has been filed, as in 
the instant case but before the administrative and/or appeal 
process has been concluded, both the old and new versions 
must be considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  The effective date rule established by 
38 U.S.C.A. § 5110(g) (West 2002), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  The veteran does 
get the benefit of having both the old regulation and the new 
regulation considered for the period before and after the 
change was made.  See Rhodan v. West, 12 Vet. App. 55 (1998), 
appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) 
(unpublished opinion) (VA may not apply revised schedular 
criteria to a claim prior to the effective date of the 
pertinent amended regulations).  As the veteran was provided 
with the amended criteria for rating ankylosis/limitation of 
motion of individual fingers by a January 2006 supplemental 
statement of the case, no prejudice can accrue to the veteran 
by the Board's application of these criteria.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993). 

With the above criteria in mind, the relevant facts will be 
briefly summarized.  The August 1967 pre-induction 
examination and history compiled at that time reflected a 
mild deformity of the distal phalanx of the right index 
finger, said to have been incurred one year prior to the time 
of this examination.  Thereafter, the veteran sustained in 
injury to this finger during service that required a splint.  
At an August 1971 VA examination, the veteran was not able to 
completely extend the distal interphalangeal joint of the 
right index finger, and a November 1971 rating decision 
granted service connection for a fracture of the right index 
finger on the basis of aggravation.  A noncompensable rating 
was assigned under DC 5225.  The noncompensable rating was 
continued until March 2003, at which time a rating decision 
increased the rating to 10 percent under DC 5225-5003 on the 
basis of "functional loss due to pain."   

The March 2003 rating decision followed a March 2003 VA 
examination of the veteran's right index finger, with the 
veteran at that time stating that the condition of this 
finger had become much worse since his last examination.  He 
described pain at the distal region of the finger radiating 
down the base of the finger and the wrist, and at times the 
elbow.  The veteran stated that he had constant severe pain 
and complained about a decreased handgrip, stating that he 
was unable to carry a cup of coffee using his right index 
finger.  He also stated during flareups of pain, he has 
difficulty brushing his teeth or picking up utensils with his 
right hand.  The physical examination revealed a protuberance 
of the distal interphalangeal joint.  When asked to 
approximate the medial transverse fold with the tips of his 
fingers, he had a "very poor effect" with the right index 
finger.  The veteran was said to be able to use his right 
hand to grasp, push, pull, probe for light touch and for 
expression, but the veteran made no attempt to involve the 
right index finger in any of the activities observed by the 
examiner.  

During range of motion testing of the right index finger 
conducted at the March 2003 VA examination, the 
metacarpophalangeal joint showed extension to 0 degrees and 
flexion to 90 degrees; the proximal interphalangeal joint 
showed extension to 0 degrees and flexion to 90 degrees; and 
the distal interphalangeal joint showed extension to 0 
degrees and flexion to 30 degrees.  These finding were 
obtained on passive range of motion, and it was remarked that 
the veteran demonstrated poor effort with active motion and 
that he complained about pain with motion.  The examination 
report included an X-ray interpretation of degenerative 
osteoarthritis in the right second distal interphalangeal 
joint. 

Reports from a November 2004 VA examination of the right hand 
showed the veteran describing problems with eating, shaving, 
personal hygiene and starting a car engine.  He indicated 
that over the past year, there were five or six occasions in 
which there were such severe flareups of pain, lasting 30 
minutes in length, that there was resultant functional 
impairment.  Anatomical defects noted upon examination 
consisted of a prominent bony deformity on the right index 
finger at the distal interphalangeal joint on the dorsum with 
a one centimeter edema due to bony deformity.  He was 
observed to have a normal position function of the right 
hand.  Active and passive range of motion testing showed 
distal interphalangeal joint flexion to 40 degrees and 
extension from -30 degrees to full extension.  Motion in the 
proximal interphalangeal joint was to 90 degrees of flexion 
and to 0 degrees of extension.  Motion in the 
metacarpophalangeal joint was to 90 degrees of flexion and to 
0 degrees of extension.  In attempting to touch the 
transverse crease of the palm with the tip of the right index 
finger, he could only get to within 2 cm of the palm.  He was 
able to push, pull and twist with the right hand, with severe 
difficulty, and the veteran was said to have difficulty with 
writing with the right hand.  The examiner stated that the 
deformity in the right index finger interfered with 
functioning of the other fingers in closing the hand, but 
that there was no ape hand or griffin-claw deformity.  No 
atrophy was observed in the thenar or hypothenar muscles of 
the right hand and there were no trophic disturbances. 

Applying both the "old" and revised criteria to the facts 
summarized above, the highest assignable rating for the 
service connection disability of the right index finger under 
either criteria, as set forth above, is 10 percent.  The 
Board is bound by these criteria.  38 C.F.R. § 7104(c).  As 
such, increased compensation under the VA Schedule for Rating 
Disabilities cannot be assigned 

As for entitlement to an "extraschedular" rating, the Board 
has considered the provisions of 38 C.F.R. § 3.321(b)(1), 
which state that when the disability picture is so 
exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disabilities, an extraschedular 
evaluation will be assigned.  If the question of an 
extraschedular rating is raised by the record or by the 
veteran before the Board, the correct course of action is for 
the Board to raise the issue and remand the matter if 
warranted for a decision in the first instance by the RO, 
which has the delegated authority to assign such a rating in 
the first instance, pursuant to 38 C.F.R. § 3.321 (2003).  
See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  

After reviewing the clinical evidence, the Board notes that 
neither frequent hospitalization nor marked interference with 
employment due to the veteran's service-connected residuals 
of trauma to the right index finger is demonstrated by such 
evidence, nor is there any other evidence that this condition 
involves such disability that an extraschedular rating would 
be warranted under the provisions of 38 C.F.R. § 3.321(b)(1).  
In this regard, the March 2003 VA examination demonstrated 
that the right index finger did not limit the veteran's 
ability to perform such tasks with the right hand as 
grasping, pushing, pulling or twisting.  While the November 
2004 VA examination reports suggest a more severe level of 
impairment associated with the right index finger, there is 
otherwise of record no other objective clinical evidence 
demonstrating that there is such "unique" or "unusual" 
disability in the right index finger as to warrant 
application of the VA Schedule for Rating Disabilities 
impractical.  The Board therefore finds that further 
consideration or referral of this matter under the provisions 
of 38 C.F.R. § 3.321 is not necessary or appropriate.

The veteran asserts that the 10 percent rating does not 
adequately reflect the true severity of the disability in the 
right index finger, and the Board fully respects the 
veteran's right to make this assertion.  However, it finds 
the probative weight of this positive evidence to be overcome 
by the more objective negative evidence cited above, which 
does not support a conclusion that an extraschedular rating 
should be assigned.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  See 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Francisco 
v. Brown, 7 Vet. App. at 55 (1994).  Thus, as the probative 
weight of the negative evidence exceeds that of the positive, 
the claim for an increased rating for the service-connected 
finger disability must be denied.  Gilbert, 1 Vet. App. at 
49.   


B.  TDIU  

Under 38 C.F.R. § 4.16(a), a total disability rating for 
compensation may be assigned where the schedular rating is 
less than total, if the disabled person is unable to secure 
or follow a substantially gainful occupation as the result of 
service-connected disabilities; provided that if there is 
only one such disability this disability shall be ratable at 
60 percent or more, and that if there are two or more 
disabilities there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  

If the "schedular" criteria set forth above are not met and 
the veteran is nonetheless shown to be unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disability, he shall be rated totally 
disabled. 38 C.F.R. § 4.16(b).  Of consideration in making 
this determination, in addition to the severity of service 
connected disability, is the veteran's employment history and 
educational and vocational attainment.  

The United States Court of Appeals for Veterans Claims has 
stated:

In determining whether appellant is entitled to a 
total disability rating based upon individual 
unemployability, neither [the] appellant's non-
service-connected disabilities nor his advancing 
age may be considered. See 38 C.F.R. § 3.341(a) 
(1992); Hersey v. Derwinski, 2 Vet. App. 91, 94 
(1992).  The Board's task was to determine 
whether there are circumstances in this case 
apart from the non-service-connected conditions 
and advancing age which would justify a total 
disability rating based on unemployability.  In 
other words, the BVA must determine if there are 
circumstances, apart from non-service-connected 
disabilities, that place this veteran in a 
different position than other veterans with [the 
same] combined disability rating.  See 38 C.F.R. 
§ 4.16(a) (1992).  

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995).

With the above criteria in mind, the relevant facts will be 
summarized.   Service connection is in effect for 
lumboparavertebral myositis with left L5-S1 radiculopathy, 
rated as 60 percent disabling and residuals of trauma to the 
major index finger, rated as 10 percent disabling.  As the 
resolution of the claim for an increased rating for the 
service connected right index finger above was not favorable 
to the veteran, the service connected disabilities combine to 
a rating of 60 percent with application of the combined 
ratings table codified at 38 C.F.R. § 4.25.  Though the 
veteran does not have a combined evaluation of 70 percent, 
his back disability is rated at 60 percent and resolving 
doubt in his favor, the Board finds that the schedular 
criteria are met or nearly approximated.  Nonetheless, the 
critical question involved with respect to this issue under 
the criteria set forth above is, regardless of whether or not 
the schedular criteria as set forth at 38 C.F.R. § 4.16a are 
met, whether the veteran is unable to secure or follow a 
substantially gainful occupation as the result of his 
service-connected finger and back disabilities

Addressing first the veteran's employment history and level 
of education he has attained, the veteran reported on his 
Form 21-8940 submitted in March 2002 that he had completed 
four years of high school and that he had been employed as an 
emergency medical technician.  He stated therein that he 
became too disabled to work, due to his back disability, in 
April 1976.  

As to the nature of the current service-connected medical 
disability and its in impact on the veteran's ability to 
work, the most pertinent evidence in this regard are the 
reports from a November 2004 examination.  See Francisco v. 
Brown, 7 Vet. App. at 55 (1994).  At that time, the veteran 
described low back pain that radiated down the entire spine 
to the lower extremity, with tingling of the feet.  He 
described the pain as an "on and off" type pain, lasting on 
average from 20 to 30 minutes.  The veteran was said to be 
able to walk unaided for short distances in his house, but 
that he frequently used a cane for ambulation and Lofstrand 
crutches for long distances.  Reference was made to the fact 
that the veteran stated to another examiner at a time prior 
to this examination that he was able to exercise for at least 
30 minutes at a time, three days per week.  He was said to be 
able to perform the normal activities of daily living, but 
with difficulty and the assistance of his wife.  

Upon physical examination in November 2004, the veteran was 
able to walk unaided with a slow and guarded gate.  Range of 
motion testing revealed objective evidence of painful motion 
on all movements of the thoracolumbar spine with severe 
palpable thoracolumbar muscle spasm.  There was tenderness to 
palpation of the lumbar area.  No postural abnormalities or 
fixed deformities were reported.  The sensory examination 
revealed diminished pinprick and smooth sensation in the left 
leg.  The muscle tone and strength in the lower extremities 
was normal except for mild weakness at the left extensor 
hallicus longus.  Patellar reflexes were +1 bilaterally and 
the achilles reflexes were absent bilaterally.  The veteran 
told the examiner that his primary care provider told him he 
needed bed rest, 365 days of the year due to his back 
disability, but the examiner noted that no medical 
certificate had been issued by a physician during the 
previous 12 months for strict bedrest.  The diagnosis was 
lumbar paravertebral myositis with left L5-S1 radiculopathy. 

Following the examination, the examiner, after noting that 
the claims file had been reviewed carefully, concluded as 
follows:  

It is my opinion that the veteran's 
service connected residuals of old trauma 
to the right index finger and lumbar 
paravertebral myositis with left L5-S1 
radiculopathy make the veteran limited to 
procure and maintain a gainful occupation 
to a light duty status.  He could sit or 
stand for two hours straight, taking 15 
minute [sic] break[s] during an eight-
hour working day.  He cannot lift, push, 
pull or carry objects more than five 
po[u]nds repeatedly during an eight-hour 
working day.  [The] [v]eteran is rendered 
unemployable due to non service-connected 
condition[s] such as coronary artery 
disease with myocardial infarction times 
six, last one in the year 2004, high 
blood pressure, diabetes mellitus with 
chronic renal insufficiency and 
retinopathy.  

Applying the pertinent legal criteria to the facts summarized 
above, the Board concedes that the veteran's service 
connected low back disability might preclude certain types of 
employment, particularly of a strenuous nature.  However, 
given the conclusion by the VA physician who examined the 
veteran in November 2004, based on his examination of the 
veteran and a review of the clinical history, that the 
veteran, with breaks, could perform eight hours of light duty 
a day, the Board concludes that all forms of employment are 
not precluded by the veteran's service-connected 
disabilities.  As was noted in Van Hoose: 

The sole fact that a claimant is unemployed or 
has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition 
that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the 
veteran is capable of performing the physical and 
mental acts required by employment, not whether 
the veteran can find employment.  See 38 C.F.R. 
§ 4.16(a) (1992).  

Van Hoose, 4 Vet. App. at 363.  In this case, as in Van 
Hoose, there is simply no evidence that all employment is 
precluded due solely to the veteran's service-connected 
disabilities.  While the veteran's back disability is severe, 
as is reflected in the 60 percent rating currently assigned 
for this disability, the veteran has failed to produce any 
objective evidence that would rebut the conclusion by the VA 
examiner in November 2004 that a full work day of light duty 
is not precluded by service-connected disability.  The Board 
finds that the veteran is not precluded from securing 
substantially gainful employment solely by reason of his 
service-connected disabilities, nor is he incapable of 
performing the mental and physical acts required by 
employment due solely to his service-connected disabilities, 
even when his disability is assessed in the context of 
subjective factors such as his occupational background and 
level of education.  As such, the Board finds the probative 
weight of the veteran's assertion to be overcome by the more 
objective clinical evidence cited above, particularly the 
conclusion by the examiner following the November 2004 VA 
examination.  See Routen, Espiritu, supra.  As such, 
entitlement to TDIU must be denied.  Gilbert, 1 Vet. App. at 
49.  

ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of an old trauma to the right (major) index finger is denied. 

Entitlement to a total disability rating for compensation 
based on individual unemployability is denied. 


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


